Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00709-CV

                              In the Interest of A.A.M., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02894
                         Honorable Richard Garcia, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against the appellant in relation to this
appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED April 4, 2018.


                                               _____________________________
                                               Irene Rios, Justice